Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 19, 2019

                                      No. 04-19-00403-CV

          THE TEXAS BRANDON CORPORATION, INC. and Ronald R. Wilson,
                               Appellants

                                                 v.

                          EOG RESOURCES, INC., and Fred Levine,
                                     Appellees

                  From the 218th Judicial District Court, Karnes County, Texas
                              Trial Court No. 16-03-00066-CVK
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER
       Appellant has filed a motion to suspend the briefing deadline because a complete
appellate record has not been filed. First, appellant contends the reporter’s record from a hearing
held on September 20, 2018, has not been filed, and appellant has been unable to identify the
court reporter responsible for preparing the record. In addition, appellant contends it has
requested a supplemental clerk’s record which has not been filed.

     Appellant’s motion is GRANTED. The deadline for filing the appellant’s brief is
SUSPENDED pending further order of this court.

        This appeal is ABATED to the trial court. The trial court is ORDERED to conduct a
hearing to determine whether a reporter’s record was taken at the September 20, 2018 hearing,
and, if such a record was taken, to identify the court reporter who is responsible for preparing the
record. See TEX. R. APP. P. 35.3(c) (“The trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed”). The trial court is FURTHER ORDERED to
cause a supplemental clerk’s record to be filed no later than two weeks from the date of this
order containing the trial court’s findings.

       The trial court clerk is ORDERED to file the supplemental clerk’s record requested by
appellant no later than two weeks from the date of this order.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2019.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court